Citation Nr: 0215838	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  99-02 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from February 6, 1943 to 
December 12, 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by which 
the RO denied service connection for emphysema due to tobacco 
use in service, nicotine dependence that began during 
military service, and emphysema secondary to nicotine 
dependence that began during military service.  In December 
2000 the Board remanded this appeal in order to provide the 
veteran a hearing.  The veteran thereafter notified the RO 
that he did not want a hearing.  The case was then returned 
to the Board and in February 2002 the Board ordered 
additional development in the form of providing a VA 
examination.  


FINDING OF FACT

The veteran began smoking while in active military service 
and as a result developed a nicotine dependence, which in 
turn contributed to the development of emphysema.


CONCLUSION OF LAW

The veteran has emphysema that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. § 
1110 (West Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his emphysema was caused by 
nicotine dependence that he developed from using tobacco 
while in military service.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting service, was aggravated 
by it.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Continuity of symptoms must be shown where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be awarded based on claims of tobacco 
use during service, if the evidence shows injury or disease 
resulting from such tobacco use.  VAOPGCPREC 2-93.  Secondary 
service connection may be granted if the disability is 
secondary to nicotine dependence which arose from a veteran's 
tobacco use during service.  A determination as to whether 
secondary service connection should be established depends 
upon affirmative answers to the following three questions:  
(1) whether nicotine dependence may be considered a disease 
for purposes of the laws governing veterans' benefits; (2) 
whether the veteran acquired a dependence on nicotine in 
service; and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97.  

In a May 1997 memorandum, the Under Secretary for Health 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.  Moreover, the determination as 
to whether a veteran is dependent on nicotine is a medical 
question.

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and Reform 
Act of 1998" into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during service.  
112 Stat. 685, 865-66 (1998) (to be codified at 38 U.S.C.A. § 
1103).  However, this new section applies only to claims 
filed after June 9, 1998.  As the veteran in the present case 
first claimed that his respiratory disease was due to 
nicotine dependence or tobacco use in February 1998, the 
statutory change will not affect the disposition of this 
appeal.

The evidence of record includes the following.  There are two 
letters from P.E., M.D, a private treating physician who 
opined that the veteran's past smoking contributed to the 
veteran's chronic obstructive pulmonary disease (COPD) and 
emphysema.  Two responses by the veteran to a VA smoking 
questionnaire indicate that the veteran began smoking while 
in the service and ceased smoking in 1967.  The veteran 
submitted lay statements from his brothers, friends, and wife 
to the effect that the veteran began smoking in service.  The 
Cleveland Clinic outpatient treatment records dated from 
August 1998 to March 2001 show treatment for COPD.  The 
Elyria Medical Hospital outpatient treatment records from 
October 1985 to August 2000 show a diagnosis of emphysema as 
early as April 1988.  The report of an September 2002 VA 
examination reflects the examiner's opinion that it is as 
likely as not that the veteran's smoking which started while 
on active duty in the service did contribute to his emphysema 
and that the veteran has not resumed using nicotine or become 
dependent on it again since his cessation in 1967.

Having carefully considered all the evidence of record, and 
according the veteran the benefit of the doubt, the Board 
finds that service connection for emphysema is warranted.  In 
this regard, the outpatient treatment records and VA 
examination report establish a present disability of 
emphysema.  Additionally, the evidence, in particular the 
various lay statements, support a finding that the veteran 
did not smoke cigarettes prior to entering the service, but 
did indeed begin smoking during service, and stopped smoking 
in 1967.  Finally, the Board views the VA examiner's report 
of September 2002 as demonstrating that the veteran's smoking 
in service resulted in his becoming nicotine dependent, a 
condition or disease which contributed to his developing 
emphysema.  Consequently, the Board concludes that the 
veteran's emphysema was the proximate result of the nicotine 
dependence that he suffered due to smoking during service.  
The claim of service connection is granted.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), and the implementing 
regulations.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA-
November 9, 2000-or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002); cf. Dyment 
v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that 
only section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  The VCAA, among other 
things, modified VA's duties to notify and assist claimants 
by amending 38 U.S.C.A. § 5103 ("Notice to claimants of 
required information and evidence") and adding 38 U.S.C.A. 
§ 5103A ("Duty to assist claimants"). 

In this case, the veteran's application is complete, he was 
notified of the evidence needed to substantiate the claim and 
of whose obligation it was to produce evidence to 
substantiate the claim by letters dated in February 1998 and 
March 2001.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was notified of the new obligations 
under VCAA and its implementing regulations by letter dated 
in March 2001.  No additional notice is required.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  There is no outstanding evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c), (d)).  Given 
that the benefit sought has been granted, further development 
under the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided). 


ORDER

Entitlement to service connection for emphysema is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

